
	
		I
		111th CONGRESS
		1st Session
		H. R. 2445
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income discharges of personal indebtedness outside of
		  bankruptcy.
	
	
		1.Exclusion for discharges of
			 personal indebtedness outside of bankruptcy
			(a)In
			 generalParagraph (1) of
			 section 108(a) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by striking the period at the
			 end of subparagraph (E) and inserting , or, and by inserting
			 after subparagraph (E) the following:
				
					(F)the indebtedness discharged is qualified
				personal
				indebtedness.
					.
			(b)Qualified
			 personal indebtednessSection 108 of such Code is amended by
			 adding at the end the following:
				
					(j)Qualified
				personal indebtednessFor
				purposes of this section, the term qualified personal indebtedness
				means any indebtedness of an individual other than—
						(1)indebtedness
				properly allocable to a trade or business,
						(2)indebtedness which
				is a student loan (as defined in subsection (f)),
						(3)qualified
				principal residence indebtedness, and
						(4)indebtedness to
				which subparagraph (A) or (B) of subsection (a)(1)
				applies.
						.
			(c)Conforming
			 Amendments
				(1)Section
			 108(a)(2)(A) of such Code is amended by striking and (E) and
			 inserting (E), and (F).
				(2)Section 108(a)(2)(B) of such Code is
			 amended by striking (C) and (D) and inserting (C), (D),
			 and (F).
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges of indebtedness after December 31, 2008.
			
